Citation Nr: 0721528	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-06 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pleuritis.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
pleuritis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the Waco RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  Pulmonary function testing does not show that the veteran 
has FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 
70 percent; spirometry testing of the veteran's lungs was 
entirely within normal limits.

2.  Coronary artery disease was not present in service or 
until years thereafter, nor is it etiologically related to 
service or a service-connected disability.

3.  The veteran has established service connection for 
pleuritis, rated as 10 percent disabling from August 31, 
1998.

4.  The veteran's service-connected disability is not 
sufficient by itself to preclude him from securing or 
following substantially gainful employment consistent with 
his education and industrial background.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for pleuritis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6843, 6845 
(2006).

2.  Coronary artery disease was not incurred in or aggravated 
by active duty or a service-connected disability, and the 
incurrence or aggravation of coronary artery disease during 
service may not be presumed.  38 U.S.C.A. §§  1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in June 2004, prior to its 
initial adjudication of the claims.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claims in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  In this regard, the Board notes 
that while complete service medical records are associated 
with the claims folder, an examination report for discharge 
is not of record.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Increased Rating Pleuritis

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

The veteran's service-connected pleuritis is rated under 
Diagnostic Code 6843 for a traumatic chest wall defect, 
pneumothorax, hernia, etc.  Restrictive lung disease, to 
include the disabilities contemplated by Diagnostic Code 
6843, is primarily rated according to the degree of 
impairment on pulmonary function tests.  A 10 percent rating 
is assigned where pulmonary function testing reveals FEV- 1 
of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; where the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method reveals (DLCO 
(SB)) 66 to 80 percent predicted.  A 30 percent rating is 
assigned where pulmonary function testing reveals FEV-1 of 56 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56 to 65 percent predicted.   38 C.F.R. § 4.97, 
Diagnostic Code 6845 (2006).   

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran was granted service connection and assigned a 
noncompensable disability rating for right pneuemothorax with 
occasional dyspnea in a March 1946 rating decision, effective 
January 31, 1946.  In January 1948, the March 1946 rating 
decision was amended to grant a noncompensable rating for 
chronic recurrent right pleuritis as a residual of 
pneumothorax, effective April 1, 1946.  An increased rating 
of 10 percent was granted for pleuritis in a March 1999 
rating decision, effective August 31, 1998.  The veteran's 
current claim for an increased rating was received in May 
2004.  

In December 2004 the veteran was provided a VA examination to 
determine the severity of his pleuritis.  He reported having 
episodes of coughing and sputum production for the last 30 
years.  He also complained of shortness of breath at rest as 
well as during exertion.  The veteran stated that he did not 
take medication for his shortness of breath and was not on 
any home oxygen.  Upon physical examination, the examiner 
noted chronic basal inspiratory and expiratory crackles in 
both lungs.  Spirometry testing was entirely within normal 
limits with FEV-1 of 105 percent predicted and FVC of 88 
percent.  A chest X-ray showed mildly increased interstitial 
markings which were generally stable.  The diagnosis was a 
spontaneous pneumothorax episode in 1943 and residual 
subjective shortness of breath reported by the veteran.  The 
examiner concluded that the veteran's subjective symptoms 
were less likely related to his spontaneous pneuemothroax and 
were likely associated with his other comorbidities including 
his aortic aneurysm repair and coronary artery bypass graft 
surgery.

During his March 2007 hearing, the veteran testified with 
regard to his symptoms.  While it was thought during the 
hearing that specific spirometry findings were not made 
during the veteran's examination in December 2004, on review 
of the record the Board sees that these findings have been 
reported.  They are noted above. 

After reviewing the medical evidence of record, the Board 
finds that the veteran's pleuritis does not more nearly 
approximate the criteria associated with an increased 
disability rating of 30 percent.  In this regard, the Board 
notes that at the veteran's December 2004 VA examination, his 
spirometry testing was within normal limits with FEV-1 of 105 
percent predicted and FVC of 88 percent.  Since Diagnostic 
Code 6845 provides that a 30 percent disability evaluation 
will be assigned when pulmonary function testing reveals FEV-
1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 
percent, the veteran's pleuritis clearly does not warrant an 
increased rating under this criteria.  In addition, while the 
veteran testified at his March 2007 travelboard hearing that 
he experiences fatigue, shortness of breath, and dizziness, 
the December 2004 examiner concluded that the veteran's 
subjective symptoms were less than likely related to his lung 
condition and were instead related to his other disabilities.  
For these reasons, the Board finds that the manifestations of 
the veteran's pleuritis more nearly approximate the currently 
assigned disability evaluation of 10 percent than those 
associated with an increased evaluation of 30 percent.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted.


Service Connection for Coronary Artery Disease

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  


Analysis

The veteran contends that his coronary artery disease was 
caused by his service-connected pleuritis.  

As a preliminary matter, the Board notes that service medical 
records show no abnormalities with respect to the veteran's 
heart.  In fact, at a January 1944 examination, his heart was 
found to be normal after a physical examination and chest X-
ray.  While there is no report of examination for separation 
included in the record, the veteran was provided a VA 
examination in January 1947, a year after his discharge from 
active duty service, and his cardiovascular system was found 
to be normal at that time.

Although the veteran has a current diagnosis of coronary 
artery disease, there is no medical evidence of a heart 
condition until many years after the veteran's discharge from 
service.  The veteran was diagnosed with hypertension in 1968 
and with coronary artery disease in February 1995 (at which 
time he underwent a coronary artery bypass grafting).  The 
lengthy period from separation in 1946 to first diagnosis of 
a heart problem (1995) or a vascular problem (1968) is 
evidence against a finding of continuity of symptomatology 
since service, and it weighs heavily against any claim for 
direct service connection.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Moreover, no competent medical evidence has 
otherwise been presented to show a causal nexus between the 
diagnosed cardiovascular problems and any aspect of the 
veteran's period of service.  In this regard, the Board notes 
that a VA physician who examined the veteran and reviewed the 
claims folder in October 1998 found that the veteran's 
coronary artery disease was not etiologically related to his 
military service.  The Board finds that there is no basis for 
granting service connection for coronary artery disease as 
directly due to service. 

The veteran's main assertion is that his coronary artery 
disease is secondary to his service-connected pleuritis.  The 
Board finds, however, that there is no post-service medical 
evidence of a nexus between the veteran's current coronary 
artery disease and his service-connected pleuritis.  
Moreover, two VA physicians who examined the veteran and 
reviewed the claims folders in October 1998 and August 2004 
have opined that the veteran's coronary artery disease is not 
etiologically related to his service-connected lung 
condition.  Specifically, the August 2004 examiner noted that 
the veteran's heart condition was secondary to multiple risk 
factors including hypertension, hyperlipidemia, and a history 
of smoking.

The Board has also considered the issue of whether the 
veteran's coronary artery disease has been aggravated by his 
service-connected disability.  The Board finds, however, that 
there is no medical evidence of record showing that this is 
the case.  The medical evidence has simply not established 
that his heart condition was aggravated by the veteran's 
service-connected pleuritis.

In essence, the only evidence in support of the veteran's 
claim for direct or secondary service connection for coronary 
artery disease is in his own statements.  The Board does not 
doubt the sincerity of the veteran's belief that his heart 
condition is due to or aggravated by service or service-
connected disability.  The veteran is quite competent to 
render an opinion as to having symptoms, while he was in 
service or since.  As a lay person without appropriate 
medical training and expertise, however, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of coronary artery disease during service, 
the manifestation of a heart condition within one year of 
separation of service, a nexus between the post service 
diagnosis of coronary artery disease and service, or a nexus 
between the veteran's coronary artery disease and his 
service-connected pleuritis.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


TDIU

Legal Criteria

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extra-schedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Analysis

The veteran's only service-connected disability is pleuritis, 
currently rated as 10 percent disabling.  Since the veteran 
only has a single service-connected 
disability rated at 10 percent, he does not meet the minimum 
schedular criteria for a total rating based on 
unemployability.  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the claim.  In this regard, the 
Board notes that the veteran's pulmonary function has been 
found to be normal and there is no evidence that his service-
connected lung condition is by itself of sufficient severity 
to produce unemployability.  While the veteran has complained 
of shortness of breath, fatigue, and dizziness, as noted 
above, the December 2004 VA examiner concluded that the 
veteran's subjective symptoms were less than likely related 
to his lung condition and were instead related to his other 
nonservice-connected disabilities.   In sum, the record 
contains no evidence that the veteran's pleuritis causes him 
any unusual or exceptional problems, or that it has any 
significant impact on his ability to obtain or maintain 
substantially gainful employment.  Therefore, the Board finds 
that this case presents no unusual or exceptional 
circumstances which would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for pleuritis 
is denied.

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
pleuritis, is denied.

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


